Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchsel (DE 10 2008 001 878).
Regarding claim 1, Fuchsel shows a swiveling device (Figures 4a-4c) comprising a head part and a drive part, the drive part having an electric motor (10, Fig. 1) and the head part having a worm gearing (303 Fig.4b, 4 Fig. 1) which can be driven by means of the electric motor, the worm gearing having a drive-side shaft (for worm 303) with at least one screw thread (teeth 303) and a helical gear wheel (4, Fig. 1 – not shown in Fig. 4b) meshing therein, an output shaft (300) which is led out of the head part being drivable by means of the gear wheel and the output shaft being connected for conjoint rotation to at least one swiveling element (305 Fig. 4b, 308, Fig. 4c), and the drive-side shaft being mounted on both sides (by bearings 306, 309) of its at least one screw thread in a housing (302) of the head part by means of rolling bearings (306, 
Regarding claim 2, Fuchsel also shows wherein the electric motor is in the form of at least one of a stepping motor and a brushless motor (Fig. 1).
Regarding claim 3, Fuchsel also shows wherein the drive-side shaft of the worm gearing (303) is driven by means of the electric motor in one direction of rotation and in a direction opposed to said one direction of rotation (power steering).
Regarding claim 5, Fuchsel also shows wherein the gear wheel (4) is connected to the output shaft (Fig. 1) for conjoint rotation.
Regarding claim 15, Fuchsel also shows wherein at least one of the rolling bearings (306, 309) is supported firstly between the drive-side shaft and secondly between at least one of the housing of the head part and a cover of the head part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsel in view of Obata et al. (9991760).
Regarding claim 4, Fuchsel shows all of the limitations of the claimed invention except for wherein a drive rotor shaft of the electric motor is connected to the drive-side shaft of the worm gearing via an intermediate gearing.
Obata et al. shows wherein a drive rotor shaft of the electric motor is connected to the drive-side shaft of the worm gearing via an intermediate gearing (Fig. 1) for the purpose of reducing speed.
	Since Fuchsel and Obata et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect a drive rotor shaft of the electric motor to the drive-side shaft of the worm gearing via an intermediate gearing as taught by Obata et al. for the purpose discussed above.
Regarding claim 6, Fuchsel also shows wherein the drive-side shaft is adjustable by means of an adjusting device (305).
Regarding claim 7, Fuchsel also shows wherein the adjusting device is used to adjust a bearing receptacle (307) of one rolling bearing of the rolling bearings in a manner guided in the housing (302) of the head part.
Regarding claim 8, Fuchsel also shows wherein the adjusting device has at least one adjusting screw (305) screwed into the housing of the head part and wherein the bearing receptacle (313) is adjustable by means of the adjusting screw.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsel in view of Obata et al. as applied to claim 9 above and further in view of Gordon (4280377).
Regarding claim 10, the machine of Fuchsel modified by Obata et al. shows all of the limitations of the claimed invention except for wherein at least the rolling bearing which is assigned to the adjusting device is in the form of a tapered roller bearing.
Gordon shows a tapered roller bearing (Fig. 2) for the purpose of reducing friction and heat.
	Since Fuchsel, Obata et al. and Gordon are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a tapered roller bearing as taught by Gordon for the purpose discussed above.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsel in view of Obata et al. as applied to claim 9 above and further in view of Matsubara et al. (7839039)
Regarding claim 11, the machine of Fuchsel modified by Obata et al. shows all of the limitations of the claimed invention except for wherein at least one of the rolling bearings is or are axially supported via at least one elastic element.
Matsubara et al. shows wherein at least one of the rolling bearings is or are axially supported via at least one elastic element (16) for the purpose of reducing vibration.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a spring as taught by Matsubara et al. for the purpose discussed above.
Regarding claim 12, Matsubara et al. also shows wherein the at least one of the rolling bearings is supported via two disk springs (16, Fig. 1) arranged in opposite directions (of the bearing).
Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchsel in view of Obata et al. as applied to claim 9 above and further in view of Bannier et al. (DE 195 03 129).
Regarding claim 11, the machine of Fuchsel modified by Obata et al. shows all of the limitations of the claimed invention except for wherein at least one of the rolling bearings is or are axially supported via at least one elastic element.
Bannier et al. shows wherein at least one of the rolling bearings is or are axially supported via at least one elastic element (10a) for the purpose of reducing vibration.
	Since Fuchsel, Obata et al. and Bannier et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a spring as taught by Bannier et al. for the purpose discussed above.
	Regarding claim 13, Bannier et al. also shows wherein an inner ring (Fig. 1), which serves for receiving the drive-side shaft of the at least one of the rolling bearings is axially supported via the at least one elastic element (10a).
Regarding claim 14, Bannier et al. also shows wherein the inner ring is supported via two disk springs (10a, top and bottom) arranged in opposite directions (Fig. 1 – not on both sides of the bearing), and wherein the disk springs do not make contact in a radially inner region (larger gap at shaft).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



2/10/2021

/DANG D LE/            Primary Examiner, Art Unit 2834